Citation Nr: 0109491	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  99-15 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for disability due to injury sustained during a pedicure 
performed by VA on March 27, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and the veteran's wife, son, and daughter


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from November 1940 to 
January 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an October 1998 decision by 
the RO.

In March 1997, the Board remanded to the RO for further 
development the issue of the veteran's entitlement to a 
rating in excess of 30 percent for residuals of acne, 
sebaceous cysts, and status post X-ray therapy.  In May 1999, 
while the case was in remand status, the RO entered a 
decision increasing the veteran's rating for that disability 
from 30 to 50 percent.  Thereafter, in a notice of 
disagreement (NOD), dated in June 1999, and during a hearing 
held before the undersigned member of the Board in January 
2001, the veteran indicated that he accepted the increase 
from 30 to 50 percent, and did not wish to continue an appeal 
for a higher rating.  See 38 C.F.R. § 20.204(b) (2000).  
Consequently, that issue is no longer before the Board.

(The matter of the veteran's entitlement to an effective date 
prior to April 28, 1993, for the 50 percent evaluation for 
residuals of acne, sebaceous cysts, and status post X-ray 
therapy, based on clear and unmistakable error (CUE) in an 
April 1960 rating decision, is addressed in the REMAND below.  
His claim of service connection for loss of teeth, claimed as 
due to radiation therapy, and his claim for a rating in 
excess of 10 percent for a chronic disorder of the salivary 
glands, are likewise addressed in the REMAND.)


FINDINGS OF FACT

1.  On March 27, 1997, the veteran had a pedicure at a VA 
facility; he suffered a laceration of the left great toe 
during the procedure, and developed an infection of the toe a 
short time thereafter.

2.  The infection of the veteran's left great toe was 
successfully treated, and completely resolved within a few 
weeks, with no disabling residuals; by the time he filed his 
claim for § 1151 benefits on April 29, 1997, the toe was 
entirely asymptomatic with regard to erythema, swelling, 
discharge, and pain on palpation.

3.  The veteran's current difficulties with pain in the left 
foot are not related to the March 1997 pedicure injury; nor 
did the injury cause any permanent aggravation of non-
service-connected diabetic neuropathy.


CONCLUSION OF LAW

The criteria for an award of compensation benefits under 
38 U.S.C.A. § 1151, for disability due to injury sustained 
during a pedicure performed by VA on March 27, 1997, have not 
been met.  38 U.S.C.A. § 1151 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.358, 3.800, 4.1 (2000); 
VAOPGCPREC 11-2000 (2000); VAOPGCPREC 40-97 (1997); 
VAOPGCPREC 16-92 (1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran presented for VA treatment on April 4, 1997.  It 
was noted at that time that he had had a pedicure at VA on 
March 27, 1997, and that his left great toe had afterwards 
become infected.  It was also noted that he suffered from 
diabetes mellitus and diabetic neuropathy.  On physical 
examination, he had redness and swelling of the left great 
toe.  He was afebrile and normotensive.  There was no 
organomegaly, no abdominal tenderness, and no gross 
neurological deficit other than known neuropathy.  The 
diagnostic assessment was that he had a paronychia of the 
left great toe and an infected nail bed that "squeeze[d] 
pus."  Laboratory tests were ordered, and he was referred to 
the surgical clinic for treatment of "diabetic foot 
wound/cellulitis."

On surgical examination of the left lower extremity, the 
veteran was found to have no adenopathy, 1/2 dorsalis pedis 
pulse, and 1+ capillary refill.  Examination of the left 
first toe revealed a 1+ erythema to the proximal 
interphalangeal joint, 1+ edema, and purulent drainage in the 
middle of the nail bed.  It was noted that there was a small 
tract below the nail bed.  It was also noted that he had 
decreased sensation, and that deep tendon reflexes were 1/2 
bilaterally.  The nail was excised from the bed without 
complication, and there were no signs of proximal cellulitis 
beyond the first proximal interphalangeal joint.  The 
diagnostic assessment was that he had a nail bed abscess 
secondary to trauma from a pedicure.  He was given 
antibiotics.

The veteran reported to VA for a wound check on April 5, 
1997.  On physical examination, there was mild erythema of 
the left great toe, which was noted to be "decreasing since 
yesterday."  The wound and nail bed appeared clear and dry, 
and there was no pus, suppuration, or cellulitis.

On April 7, 1997, the veteran was seen in the VA surgical 
clinic for follow-up care.  It was noted that he was status 
post cellulitis of the left great toe, that he had had 75 
percent of the toe nail removed, and that he was on 
medications for seven days.  On physical examination of the 
toe, some erythema was noted.  There was good granulation 
tissue, no pus, and no discharge.  The diagnostic assessment 
was that he had cellulitis of the great toe.

On April 28, 1997, the veteran was again seen in the surgical 
clinic.  He reported that he had finished all of his 
antibiotics.  He also reported pain in his feet at night, 
bilaterally, and lack of feeling during the day.  On physical 
examination of the left great toe, it was noted that he was 
healing well.  There was no erythema, no swelling, no 
discharge, and no pain on palpation.  The diagnostic 
assessment was (1) "[status post left] great toe infection 
[with] removal of toenail[,] healing well, and (2)  
[d]iabetic neuropathy."

On July 2, 1997, the veteran presented for VA treatment, 
reporting numbness in his feet.  On physical examination, 
pedal pulses were present.  All ten toe nails were 
hypertrophic and elongated.  There were no lesions.  The 
diagnostic assessment was that he had onychomycosis of all 
ten nails and diabetic neuropathy.  All ten nails were 
debrided.  On August 5, 1997, he reported arthralgias, 
especially of his hands and feet.

On September 23, 1997, the veteran was seen for VA treatment 
of diabetes.  On physical examination, he had palpable pedal 
pulses, and peripheral neuropathy from the mid-foot to the 
digits.  All ten toe nails were hypertrophic and dystrophic.  
The diagnostic assessment was that he had onychomycosis of 
all ten nails and bilateral peripheral neuropathy from the 
mid-foot to the digits.  His nails were debrided.

On May 11, 1998, the veteran was seen for diabetic foot care.  
He reported a sore toe, and it was noted that he had a 
history of neuropathy.  On physical examination, dorsalis 
pedal pulses were nonpalpable, bilaterally.  The skin was 
cold, dry, and atrophic, without hair, and all ten toenails 
were dystrophic.  The left hallux was tender distally, and 
the nail was thick, with no ulcers or infection.  Mild 
inflammation was noted, with a slight hemorrhage laterally on 
the left hallux.  The diagnostic assessment was that he had 
diabetes and a paronychia of the left hallux.  The hallux was 
treated and dressed, and all ten toe nails were debrided.

On May 18, 1998, the veteran was seen for follow-up foot 
care.  On physical examination of the left hallux lateral 
nail border, there was no erythema, edema, pain, or drainage.  
The diagnostic assessment was "[status post] debridement 
[left] hallux paronychia."

In December 1998, the veteran underwent a VA examination in 
connection with his claim for benefits under 38 U.S.C.A. 
§ 1151.  It was noted that he was a known non-insulin-
dependent diabetic who had had a pedicure performed at a VA 
facility on March 27, 1997; that he had sustained a 
laceration of his left great toe during that procedure; that 
a physician had cleansed the laceration and applied an 
antiseptic; and that the lacerated area had subsequently 
become infected.  It was also noted that he had thereafter 
been re-evaluated; that his toe nail had been removed; that a 
purulent drainage had been expressed; and that another 
follow-up visit had been necessary.  The veteran reported 
that his left great toenail had thereafter grown in sideways, 
and that he had constant pain in the toe.

On physical examination, there was a sensory loss detected in 
both feet extending to the mid-calf area.  Both feet were 
cool and dry, with no swelling.  There was no evidence of 
planus, cavum, or hallux valgus deformities.  The Achilles 
tendons were of normal alignment, and there was no evidence 
of hammer toes or clawed toes on either foot.  The hair was 
absent on the dorsum of each foot, and pulses were absent.  
There were no corns or calluses in either foot, and the toe 
nails were neatly trimmed, and not thickened or discolored.  
There was no evidence of tenderness on the dorsum or the 
plantar aspect of either foot, except for the left great toe.  
It was noted that "[t]he entire toe appears entirely 
normal."  There was no increase in temperature, and no 
evidence of erythema.  A slight degree of compression of the 
left great toe on either side of the nail revealed a moderate 
degree of subjective pain, but the examiner could not 
identify any objective physical findings to explain the 
tenderness.

X-rays were ordered, and the examiner reviewed them.  The 
final diagnoses were (1) status post excision of the left 
great toenail, (2) peripheral neuropathy of both lower 
extremities and both feet, secondary to non-insulin-dependent 
diabetes mellitus, and (3) degenerative joint disease, 
moderate severity, first metacarpal phalangeal joint left 
foot.  With regard to the § 1151 issue, the examiner stated, 
"I do not feel that the pain in the left foot is in anyway 
[sic] related to the cut which was done in March 1997.  I do 
not feel that there is permanent aggravation of the non-
service[-]connected peripheral neuropathy because of this 
incident."

II.  Legal Analysis

The veteran contends that he is entitled to compensation 
benefits under 38 U.S.C.A. § 1151 for disability due to a 
pedicure performed by VA on March 27, 1997.  In essence, he 
maintains that he has suffered disability as a result of a 
laceration he sustained during the procedure.  He says that 
"[t]he resulting pain, potential for amputation, and 
inability to walk properly merit a monetary damage award."

As an initial matter, the Board notes that VA does not have 
legal authority to award tort damages for injuries sustained 
as a result of VA treatment.  Rather, VA's authority to award 
monetary benefits for such injuries, as set forth in § 1151, 
below, is limited to payment of periodic (monthly) benefits.  
To the extent that the veteran is seeking a lump-sum 
"monetary damage award" for injury resulting from VA 
treatment, including any transient emotional distress or 
pain, he is referred to the provisions of the Federal Tort 
Claims Act, 28 U.S.C.A. §§ 1346(b) and 2671 et seq.

Turning to the matter of the veteran's entitlement to 
benefits under § 1151, the Board notes that § 1151 was 
amended during the pendency of the veteran's appeal.  
However, the amendments were made applicable only to claims 
filed on or after October 1, 1997.  See, e.g., Jones v. West, 
12 Vet. App. 460, 463 (1999).  Claims filed prior to October 
1, 1997, are adjudicated under the law as it existed 
previously.  See VAOPGCPREC 40-97 (1997).  The version of 
section 1151 in effect when the veteran filed his claim in 
April 1997 provided, in pertinent part:

	Where any veteran shall have suffered an 
injury, or an aggravation of an injury, as 
the result of . . . medical . . . treatment, 
. . . and not the result of such veteran's 
own willful misconduct, and such injury or 
aggravation results in additional disability 
to . . . such veteran, disability . . . 
compensation . . . shall be awarded in the 
same manner as if such disability [or] 
aggravation . . . were service-connected.

38 U.S.C.A. § 1151 (West 1991).  See 38 C.F.R. §§ 3.358(a), 
3.800(a) (2000) (to the same effect).

The language of the governing statute makes clear that 
compensation under § 1151 may be paid only for "additional 
disability" suffered.  The term "disability," as used in 
chapter 11, title 38, United States Code, refers to 
impairment in earning capacity due to disease, injury, or 
defect, rather than to the disease, injury, or defect itself.  
See 38 C.F.R. § 4.1 (2000) (discussing the concept of  
"disability" in terms of  "impairment in earning capacity 
resulting from . . . diseases and injuries and their residual 
conditions in civil occupations."); see also Allen v. Brown, 
7 Vet. App. 439, 448 (1995), and Hunt v. Derwinski, 1 Vet. 
App. 292, 296-97 (1991) (to the same effect).  Thus, § 1151 
allows for the payment of compensation based on VA treatment 
only under circumstances where such treatment results in 
additional impairment of earning capacity, over and above the 
level of impairment that existed immediately prior to the 
treatment.  See 38 C.F.R. § 3.358(b)(1)(ii) (2000).

Applying the foregoing principles to the facts of the present 
case, the Board finds that the preponderance of the evidence 
is against the veteran's claim for compensation benefits 
under § 1151.  Although it is true that he suffered some 
symptoms following the pedicure injury in March 1997, 
including redness, swelling, and infection of the left great 
toe, it appears clear from the record that the infection was 
successfully treated, and that it completely resolved within 
a few weeks, with no disabling residuals.  Indeed, by the 
time the veteran filed his claim for § 1151 benefits on April 
29, 1997, the objective medical evidence demonstrated the 
pedicure injury to be entirely asymptomatic with regard to 
erythema, swelling, discharge, and pain on palpation.  
Moreover, when the veteran was examined for VA purposes in 
December 1998, the examining physician concluded that, 
although the veteran had a painful left foot and diabetic 
neuropathy, the pain was not due to the pedicure injury, and 
the injury did not cause any permanent aggravation of non-
service-connected peripheral neuropathy.  Consequently, 
because the record shows that the veteran was suffering no 
additional impairment in earning capacity due to the pedicure 
injury at the time that he filed his claim for § 1151 
benefits, and because the evidence also shows that he is 
suffering no such additional impairment currently, it is the 
Board's conclusion that he has not suffered "additional 
disability" due to treatment within the meaning of 
38 U.S.C.A. § 1151 (West 1991) and 38 C.F.R. § 3.358 (2000).  
Cf. Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. 
denied, 526 U.S. 1144 (1999) (in order for a veteran to be 
entitled to compensation under 38 U.S.C.A. § 1110, he must 
have "current symptomatology" at the time the claim for 
benefits is filed).   The claim for § 1151 benefits must 
therefore be denied.

On November 9, 2000, while the veteran's appeal was pending, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
new law applies to all claims filed on or after the date of 
the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  The new law contains 
revised notice provisions, and additional requirements 
pertaining to VA's duty to assist.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).

The RO has not yet considered the veteran's claim for § 1151 
benefits in the context of the new law.  Consequently, the 
Board must consider whether the veteran would be prejudiced 
by the Board's proceeding to a final adjudication of his 
claim, without first remanding the matter back to the RO for 
further action.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (1992).

Under the particular circumstances here presented, the Board 
finds that a remand is not required.  By the statement of the 
case (SOC) and supplemental SOC furnished the veteran in 
November 1998 and June 1999, he was notified of the 
information and evidence necessary to substantiate his § 1151 
claim.  He was also notified during a December 1998 hearing 
at the RO that his claim had been denied because the RO had 
determined that "there were no permanent residuals of [the 
pedicure] incident."  All available evidence pertaining to 
his claim has been procured for review, and he has been 
afforded an examination for purposes of determining whether 
he suffers from additional disability due to VA treatment, as 
defined in the law.  Consequently, inasmuch as VA has already 
fulfilled its duty to notify and assist in this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Adjudication of the § 1151 claim, without referral to the RO 
for initial consideration under the new law, poses no risk of 
prejudice to the veteran.  The claim for § 1151 benefits is 
denied.


ORDER

The claim for compensation benefits under 38 U.S.C.A. § 1151, 
for disability due to injury sustained during a pedicure 
performed by VA on March 27, 1997, is denied.


REMAND

During a Board hearing held in January 2001, the veteran 
indicated that he wished to pursue an appeal with respect to 
the matter of his entitlement to an effective date prior to 
April 28, 1993, for a 50 percent evaluation for residuals of 
acne, sebaceous cysts, and status post X-ray therapy, based 
on CUE in an April 1960 rating action.  He also expressed a 
desire to pursue an appeal with respect to a claim of service 
connection for loss of teeth, claimed as due to radiation 
therapy, and a claim for a rating in excess of 10 percent for 
a chronic disorder of the salivary glands.

The evidence currently before the Board is insufficient to 
establish that the Board has jurisdiction to consider these 
issues.  This is so because there is nothing in the record 
presently before the Board which demonstrates that a timely 
NOD was filed with the RO with respect to those portions of 
the RO's decision, entered in October 1998, that assigned a 
10 percent evaluation for a chronic disorder of the salivary 
glands, and denied service connection for loss of teeth.  
Neither is there anything in the record before the Board to 
demonstrate that a timely substantive appeal was filed with 
the RO with respect to the RO's decision, entered in May 
1999, that fixed April 28, 1993, as the effective date for 
the assignment of a 50 percent evaluation for residuals of 
acne, sebaceous cysts, and status post X-ray therapy.  See 
38 U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.302 (2000).

There is evidence in the current record, however, which 
suggests that the necessary jurisdictional documents may have 
been received by the RO in late August 1999, after the record 
on appeal was transferred to the Board for appellate 
consideration.  During the Board hearing held in January 
2001, the veteran submitted a packet containing, among other 
things, copies of letters addressed to the RO, dated on 
August 12 and 17, 1999.  The first letter indicates on its 
face that it is a NOD with respect to the RO's decision that 
denied service connection for loss of teeth, and assigned a 
10 percent rating for a chronic disorder of the salivary 
glands.  And the second letter indicates that a VA Form 9 
(Appeal to Board of Veterans' Appeals) was submitted, 
pertaining to the earlier effective date issue.

It thus appears from the material submitted by the veteran at 
the hearing that the RO may be in possession of documents 
that would serve to confer on the Board jurisdiction of the 
issues here in question.  Consequently, the Board will remand 
this portion of the case to the RO.  On remand, the RO should 
associate with the veteran's claims folder any materials 
pertaining to the veteran that the RO may have received since 
the time the record on appeal was transferred to the Board in 
August 1999, to include any such materials located in 
temporary files maintained at the RO.  Then, if the expanded 
record demonstrates that appropriate jurisdictional documents 
were filed with the RO, the RO should take any action deemed 
necessary to process and/or certify the appeal(s) to the 
Board, as appropriate.  38 C.F.R. § 19.9 (2000).

For the reasons stated, this portion of the case is REMANDED 
to the RO for the following actions:

1.  The RO should associate with the 
veteran's claims folder any materials 
pertaining to the veteran that the RO 
may have received since the time the 
record on appeal was transferred to the 
Board in August 1999, to include any 
such materials located in temporary 
files maintained at the RO.

2.  The RO should thereafter review the 
expanded record for purposes of 
determining whether a timely NOD was 
filed with respect to those portions of 
the RO's decision, entered in October 
1998, that assigned a 10 percent 
evaluation for a chronic disorder of the 
salivary glands, and denied service 
connection for loss of teeth.  If a 
timely NOD has been received with regard 
to either issue, the RO should re-
examine the issue(s) to determine 
whether additional development or review 
is warranted, to include any additional 
notice or development under the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  If 
no preliminary action is required, or 
when it is completed, the RO should 
prepare a SOC in accordance with 
38 C.F.R. § 19.29, unless the benefits 
sought on appeal are granted or any 
properly filed NOD is withdrawn.  The 
claim(s) should be certified to the 
Board for appellate review if, and only 
if, a timely substantive appeal is 
received.

3.  The RO should also review the 
expanded record for purposes of 
determining whether a timely substantive 
appeal has been received with respect to 
the matter of the veteran's entitlement 
to an effective date prior to April 28, 
1993, for a 50 percent evaluation for 
residuals of acne, sebaceous cysts, and 
status post X-ray therapy, based on CUE 
in an April 1960 rating action.  If it 
is determined that a timely substantive 
appeal has been received, the RO should 
re-examine the issue to determine 
whether additional development or review 
is warranted, to include any additional 
notice or development under the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000). 
The claim should be certified to the 
Board for appellate review if, and only 
if, a timely substantive appeal has been 
received.

If an appeal of any of the three claims here in question has 
been perfected, the claims folder and associated materials 
should be returned to this Board for further appellate 
review.  No action is required by the veteran until he 
receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The purposes of this remand are to 
procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



